DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

           Claim Interpretation
With respect to the Examiner's claim interpretation of  Claims 1 and 3 as invoking 35 U.S.C. 112 (6th paragraph), Applicant argued that the claim amendment no longer invokes 112 (6th paragraph). The Examiner is in agreement. Therefore, the Claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  

Response to Amendment
The Applicant originally submitted Claims 1-6 in the application. In the present response, the Applicant amended Claims 1-6, added new Claims 7-8. Accordingly, claims 1-8 are currently pending in the application.
Response to Arguments
Applicant’s arguments filled 08/02/2022, with respect to rejection of Claims 1, 3 and 5 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further search and consideration, a new grounds of rejection has been set forth below, necessitated by Applicant’s amendment to Claims 1, 3 and 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 5-7 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Mizuno et al (US 9,818,673). 
Regarding Claim 5, Mizuno (In Figs 6,7) discloses an electronic component cooling device (100), (Fig 6) which cools an electronic component (5), the electronic component cooling device (100) comprising: 
a cooling pipe (20) which thermally contacts the electronic component (5), (Fig 6), the cooling pipe (20) having a coolant flow path (24), (Fig 7) through which a coolant (Col 4, II. 20-25) circulates (Fig 7), 
a coolant inlet (42), (Fig 6) which is an entry for the coolant into the coolant flow path (24), (Fig 6), and  
20a coolant outlet (43) which is an exit for the coolant from the coolant flow path (24), (Fig 6), 
wherein a direction, orthogonal to both a stacking direction (thickness direction) of the cooling pipe (20) and the electronic component (5) and an alignment direction (Y) of the coolant inlet (42) and the coolant outlet (43) is defined as a width direction (Z), (Fig 7), 
25outer flow paths (flow paths thru 28) are formed at both outer portions of the coolant flow path (24) in the width direction (Z), (Fig 7), and a central flow path (central flow path between 28/28) is formed at a central 40portion (central portion between 28/28) of the coolant flow path (24) in the width direction (Z), (Fig 7) between the both outer portions (28), (Fig 7), each of the outer flow paths (flow paths thru 28) and the central flow path (flow path between 28/28) including an inner fin (29) that is formed in a different pattern (Fig 7),
the inner fin (29) in each of the outer flow paths (28) includes a plurality of separate 5angled portions (separate angled portions forming 291), (Col 3, II. 48-50), (Fig 7) disposed in alternating directions with respect to the alignment direction (Y) when viewed from the stacking direction (thickness direction), (Fig 7), flow path resistance of the central flow path is less than flow path resistance of each of the outer flow paths (Col 6, II. 14-30),
wherein a communication path (flow path through 291) which opens in the width direction (thickness direction) is formed between ones of the separate angled portions (separate angled portions forming 291) that are adjacent to each other in the alignment direction (Y), (Fig 7).
Regarding Claim 6, Mizuno discloses the limitation of Claim 5, however Mizuno (In Figs 6,7) further discloses wherein the inner fin (29) of the central flow path (flow path between 28/28) is a continuous inner fin (29)15 that is continuously formed between an upstream side (upstream side of 5 close to 42) of the electronic component (5), (Fig 6) and a downstream side (downstream side of 5 close to 43) of the electronic component (5) in the alignment direction (Y), (Fig 7), and a plurality of branch flow paths (branch flow paths in between 29), (Fig 7) separated from each other by the continuous inner fin (29) are continuous without merging with each other between the upstream side (flow path between 28/28) of the electronic component (5) and the 20downstream side (downstream side of 5 close to 43) of the electronic component (5), (Fig 7).
Regarding Claim 7, Mizuno discloses the limitation of Claim 5, however Mizuno (In Figs 6,7) further discloses wherein the plurality of separate angled portions (separate angled portions forming 291) are sloped at approximately 30 to 60 degrees with respect to the alignment direction (Y) when viewed from the stacking direction (thickness direction), (the slop of separate angled portions forming 291 with respect to the Y axis is 30 to 60 degree), (Fig 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable Santiago et al (US 2003/0085024) in view of Tandou et al (US 2011/0132541).
Regarding Claim 1, Santiago (In Figs 1 and 3A-3B) discloses an electronic component cooling device (100) comprising: a cooler (200) which cools an electronic component (50) by circulating a coolant (working fluid), (¶ 76, II. 1-11) through the cooler (200), (Fig 1); a temperature sensor (250-1/250-2), (¶ 86, II. 4-11), (¶ 127, II. 1-10), (Fig 3B) which acquires a temperature of the coolant that is introduced into the cooler (200), (Fig 1); a flowmeter (flow rate sensor within 200), (¶ 86, II. 4-11) which acquires a flow rate of the coolant that circulates through the cooler (200), (Fig 1); 
a non-transitory memory (memory where library program is stored), (¶ 266, II. 1-5) storing one or more computer programs (library program, ¶ 266, II. 1-5); and a processor (500), (Fig 1) executing the one or more programs (library program, ¶ 266, II. 1-5) to: estimate a heat loss from the electronic component (50); calculate an upper limit threshold (desired parameter, ¶ 130, II. 4-8) of the heat loss from the electronic component (50) based on a coolant temperature acquired by the temperature sensor (250-1/250-2) and a coolant flow rate acquired by the flowmeter (flow rate sensor within 200), (¶ 130, II. 1-37), 
however Santiago does not disclose wherein the upper limit threshold (desired parameter, ¶ 130, II. 4-8) of the heat loss being an upper limit value of a reasonable heat loss with which dry-out of the coolant can be avoided; and, in response to an estimated heat loss exceeding the upper limit threshold, control the flow rate of the coolant that circulates through the cooler so as to increase the flow rate of the -2-Application No. 16/689,879 coolant.
Instead Tandou (In Fig 1) teaches wherein the upper limit threshold (upper limit threshold seen if Fig 3 before dry-out condition) of the heat loss being an upper limit value of a reasonable heat loss with which dry-out of the coolant (coolant, ¶ 36, II. 6-15) can be avoided (¶ 41, II. 1-3), (¶ 44, II. 1-14), (Fig 3); and, in response to an estimated heat loss exceeding the upper limit threshold (equation 2-4, ¶ 36-40), (¶ 45, II. 1-14), control the flow rate of the coolant (¶ 36, II. 7-15) that circulates through the cooler (2) so as to increase the flow rate of the -2-Application No. 16/689,879coolant (¶ 36, II. 7-15), (Figs 1 and 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Santiago with Tandou with the upper threshold of the heat loss being upper limit value reasonable heat loss with which dry-out of the coolant being avoided and in response to an estimated heat loss exceeding the upper limit threshold control the flow rate of the coolant circulating through the cooler so as to increase the flow rate of the coolant to benefit from preventing a drying out (vanish of liquid films) by controlling the degree of dryness of the refrigerant discharged from the wafer stage in order to uniformly cool the surface of the wafer stage with direct expansion cooling system (Tandou, ¶ 7, II. 1-6). 
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable Santiago in view of Tandou and further in view of Goth et al (US 2013/0333865).
Regarding Claim 2, Santiago in view of Tandou discloses the limitations of Claim 1, however Santiago as modified does explicitly teach wherein the processor calculates a lower limit threshold of the heat loss from the electronic component based on the coolant temperature acquired by the temperature sensor and the coolant flow rate acquired by the flowmeter, the lower limit threshold being less than the upper limit threshold, and the lower limit threshold of the heat loss being a lower limit value of a reasonable heat loss with which excess of cooling ability is avoided, and in response to the estimated heat loss falling below the lower limit threshold, the processor decreases the flow rate of the coolant that circulates through the cooler.
Instead Goth (In Figs 1-11B) teaches wherein the processor calculates (960/941/942), (Fig 9) a lower limit threshold (1170), (Fig 11B) of the heat loss from the electronic component (901) based on the coolant (coolant, ¶ 53, II. 1-8) temperature acquired by the temperature sensor (T1/T2/T3), (¶ 59, II. 1-11) and the coolant flow rate acquired by the flowmeter (F1), (¶ 59, II. 1-11), the lower limit threshold (1180) being less than the upper limit threshold (naturally in a range value lower limit is always less than the upper limit), and the lower limit threshold (1180) of the heat loss being a lower limit value (1180) of a reasonable heat loss with which excess of cooling ability is avoided (naturally lower limit is a reasonable heat loss is to avoid cooling ability), and in response to the estimated heat loss falling below the lower limit threshold (1180), the processor decreases the flow rate of the coolant that circulates through the cooler (cold plate, ¶ 53, II. 1-8), (¶ 63, II. 1-7), (1180), (Fig 11B).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Santiago with Tandou and further with Goth with the processor calculating a lower limit threshold of the heat loss from the electronic component based on the coolant temperature acquired by the temperature sensor and coolant flow rate acquired by the flow meter and the lower limit threshold being less than upper limit threshold and the lower limit threshold  of the heat loss being a lower limit value of a reasonable heat loss being to avoid cooling ability and in response to estimated heat loss falling below the lower limit threshold, the processor decreases the flow rate of the coolant circulating through the cooler to benefit from providing a liquid cooling system absorbing the heat dissipated by the components/modules in an efficient manner (Goth, ¶ 3, II. 7-10). 
Claims 3-4 rejected under 35 U.S.C. § 103 as being unpatentable Santiago in view of Campbell et al (US 2011/0060470).
Regarding Claim 3, Santiago (In Figs 1 and 3A-3B) discloses an electronic component cooling device (100) comprising: a cooler (200) which cools an electronic component (50) by circulating a coolant (working fluid), (¶ 76, II. 1-11) through the cooler (200), (Fig 1); a temperature sensor (250-1/250-2, temperature sensor within 200), (¶ 86, II. 4-11), (¶ 127, II. 1-10), (Fig 3B) which acquires a temperature of the coolant that is introduced into the cooler (200), (Fig 1); a flowmeter (flow rate sensor within 200), (¶ 86, II. 4-11) which acquires a flow rate of the coolant that circulates through the cooler (200), (Fig 1); pressure sensor (pressure sensor within 200), (¶ 86, II. 4-11) which acquires a flow path internal pressure in the cooler (200), (Fig 1); a non-transitory memory (memory were library program is stored), (¶ 266, II. 1-5) storing one or more computer programs (library programs, ¶ 266, II. 1-5); and a processor (500), (Fig 1) executing the one or more programs (library programs, ¶ 266, II. 1-5) to: -3-Application No. 16/689,879calculate an internal pressure amplitude (amplitude of the desired pressure), (¶ 144, II. 1-3) that is an amplitude of oscillation (to capture and transport the necessary heat, applied voltage on pump 300 changes, changing both flow rate and the internal pressure that is being measured by flow rate and pressure sensors) of the flow path internal pressure acquired by the pressure sensor (pressure sensor within 200), (¶ 86, II. 4-11).
However where Santiago further discloses 20an amplitude threshold calculation unit (500), which calculates and adjust pump (300) pressure and fluid flow rate (desired pressure and flow rate, ¶ 144, II. 1-3), adjusting to regulating the device (50) temperature within specified limits (upper limit of the specified limits, ¶ 214, II. 13-16).
 However Santiago does not disclose calculate an upper limit threshold of the internal pressure amplitude based on a coolant temperature acquired by the temperature sensor and a coolant flow rate acquired by the flowmeter; and in response to the calculated internal pressure amplitude exceeding the upper limit threshold, control the flow rate of the coolant that circulates through the cooler so as to increase the flow rate of the coolant.
Instead Campbell (13B) teaches Santiago does not disclose calculate an upper limit threshold (1355), (Fig 13B) of the internal pressure amplitude (pressure amplitude acquired by 980), (Fig 9) based on a coolant (coolant, ¶ 64, II. 1-10) temperature acquired by the temperature sensor (960), (¶ 63, II. 1-12) and a coolant flow rate acquired by the flowmeter (470/471), (¶ 41, II. 4-6); and in response to the calculated internal pressure amplitude exceeding the upper limit threshold (920), (¶ 64, II. 1-10), control the flow rate of the coolant (coolant, ¶ 64, II. 1-10) that circulates through the cooler (940), (Fig 13B) so as to increase the flow rate (1370, 1375), (¶ 78, II. 1-14), (Fig 13B) of the coolant (coolant, ¶ 64, II. 1-10).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Santiago with Campbell with an upper limit threshold of the internal pressure amplitude based on a coolant temperature acquired by the temperature sensor and a coolant flow rate acquired by the flowmeter and in response to the calculated internal pressure amplitude exceeding the upper limit threshold control the flow rate of the coolant that circulates through the cooler so as to increase the flow rate of the coolant to benefit from conserving power while still cooling the liquid-cooled electronic system (Campbell, Abstract, ¶ 7, II. 1-26). 
Examiner Note, Campbell (In Figs 9, 13B, and [0064]), provides an upper and lower coolant pressure threshold limits, and by means of controller 920 and pump 910, maintains a constant coolant pressure set point within the modular cooling system, Campbell clearly illustrates and teaches that, if the coolant pressure exceeds an upper threshold, then 910/920 would decrease the coolant flow rate flow to maintain a constant coolant pressure. 
Regarding Claim 4, Santiago in view of Campbell discloses the limitations of Claim 3, however Santiago as modified does not disclose wherein the electronic component cooling device according to claim 3, wherein processor calculates a lower limit threshold of the internal pressure amplitude based on the coolant temperature acquired by the temperature sensor and the coolant flow rate acquired by the flowmeter, the lower limit threshold being less than the upper limit threshold, and in response to the internal pressure amplitude falling below the lower limit threshold,  the processor decreases the flow rate of the coolant circulating through the cooler.
Instead Campbell (In Figs 9, 13B) further teaches wherein processor (920), (¶ 64, II. 1-10), (Fig 9) calculates a lower limit threshold (1370), (Fig 13B) of the internal pressure amplitude (pressure amplitude acquired by 980), (Fig 9) based on the coolant (coolant, ¶ 64, II. 1-10) temperature acquired by the temperature sensor (960), (¶ 63, II. 1-12) and the coolant flow rate acquired by the flowmeter (470/471), (¶ 41, II. 4-6), the lower limit threshold (1370) being less than the upper limit threshold (1355), (Fig 13B), (naturally in a range value lower limit threshold is always less than upper limit threshold), and in response to the internal pressure amplitude falling below the lower limit threshold (1370),  the processor (920) decreases the flow rate of the coolant (coolant, ¶ 64, II. 1-10) circulating through the cooler (940), (Fig 13B).
Instead Campbell (In Figs 9, 13B) further teaches wherein the upper limit threshold is set as an upper limit value (1355), (Fig 13B) of the internal pressure amplitude (pressure amplitude acquired by 980), (Fig 9) of the coolant (coolant, ¶ 64, II. 1-10) that is not considered to induce dry-out after a first predetermined time even when a current coolant flow rate is maintained, the lower limit threshold is set as an upper limit value of the internal pressure amplitude of the coolant that is not considered to induce dry-out after a second predetermined time even when the current coolant flow rate is maintained, and the second predetermined time is longer than the first predetermined time.
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Santiago with Campbell with a lower limit threshold of the internal pressure amplitude based on the coolant temperature acquired by the temperature sensor unit and a coolant flow rate acquired by the flowmeter and the flow rate control unit being configured to, in response to the internal pressure amplitude falling below the lower limit threshold, decrease the flow rate of the coolant circulating through the cooler to benefit from conserving power while still cooling the liquid-cooled electronic system (Campbell, Abstract, ¶ 7, II. 1-26). 
Examiner Note, Campbell (In Fig 13, and [0064]), provides an upper and lower coolant pressure threshold limits, and by means of controller 920 and pump 910, maintains a constant coolant pressure set point within the modular cooling system, Campbell clearly illustrates and teaches that, if the coolant pressure falls below the lower limit, then 910/920 would increase the coolant flow rate to maintain a constant coolant pressure. 
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base Claim 3, but would be allowable if rewritten in independent form including all of the limitations of the base Claim and any intervening Claims.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 8, the allowability resides in the overall structure of the device as recited in independent Claim 8 and at least in part because Claim 8 recites, “the upper limit threshold is set as an upper limit value of the internal pressure amplitude of the coolant that is not considered to induce dry-out after a first predetermined time even when a current coolant flow rate is maintained, the lower limit threshold is set as an upper limit value of the internal pressure amplitude of the coolant that is not considered to induce dry-out after a second predetermined time even when the current coolant flow rate is maintained, and the second predetermined time is longer than the first predetermined time”. 
The aforementioned limitation in combination with all remaining limitations of Claim 8 are believed to render said Claim 8 patentable over the art of record. 
The closest art of record is believed to be that of Tandou et al (US 2011/0132541 – hereafter “Tandou”).
While Tandou Fig 1 teaches many of the limitation of Claim 1 as per rejection of Claim 1 above, neither Tandou, nor any other art of record, either alone or in combination, teach or suggest the above-mentioned limitation of Claim 8.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835                                                                                                                                                                                                        
/ZACHARY PAPE/Primary Examiner, Art Unit 2835